             Case 1:19-cv-07239-VM Document 30 Filed 08/07/19 Page 1 of 1



                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF NEW YORK


   THE PHILLIES, a Pennsylvania limited
   partnership,
                                                      CIVIL ACTION NO. 19-7239
                           Plaintiff,
                                                      RULE 7.1 DISCLOSURE
            v.                                         STATEMENT

   HARRISON/ERICKSON,                                JURY TRIAL DEMANDED
   INCORPORATED, a New York corporation,
   HARRISON ERICKSON, a partnership, and
   WAYDE HARRISON and BONNIE
   ERICKSON,

                           Defendants.



         Pursuant to Fed. R. Civ. P. 7.1, the undersigned counsel certifies that Harrison/Erickson

Incorporated has no parent company and no publicly held company owns 10% or more of its

stock.

Dated: New York, New York
       August 7, 2019


                                                      MITCHELL SILBERBERG & KNUPP LLP
                                                      437 Madison Avenue - 25th Floor
                                                      New York, New York 10022
                                                      Tel. (212) 509-3900
                                                      Attorneys for Defendants
                                                      HARRISON/ERICKSON,
                                                       INCORPORATED, a New York
                                                      corporation, HARRISON ERICKSON, a
                                                      partnership, and WAYDE HARRISON and
                                                      BONNIE ERICKSON
